DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings of Fig. 1 (a/b), 2 (a/b), 3, 4, and 5 are objected to as failing to comply with 37 CFR 1.84 because of the following deficiencies:
(h) Views. The drawing must contain as many views as necessary to show the invention. The views may be plan, elevation, section, or perspective views.
l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.
(p) Numbers, letters, and reference characters. 
 	(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with 
 	(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas. 
 	(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
 	(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
 	(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible.
Arrows. Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows: 
 	(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points; 
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or 
(3) To show the direction of movement.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 24-37 and 66-72 are objected to because of the following informalities:  The claims should be as follow:
The method”…. and  “The enhanced oil recovery system”….  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims  25 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “and/or” is indefinite because it is unclear whether the limitation following are required part of the claim invention.

Claims 29, 31, 33, 34, 37, 67, 68, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “preferably” is indefinite because it is unclear whether the limitation following are required part of the claim invention.

Claim 29 recites the limitation "the step of mixing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 35 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural Second cooler.

Claim 36 recites the limitation "the second gas phase downstream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 65 recites the limitation "the liquid phase" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The claim recites “….a choke arranged to reduce the pressure of the liquid phase so as to release a second gas phase;
a second gas/liquid separator arranged to separate the second gas phase from the liquid phase; “ Where does the liquid phase come from? It appears that there is an element missing between the choke and the second gas/liquid separator.

Claim 65 recites the limitation "the first and second gas phases" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

72 recites the limitation "the pressure of the second gas phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, and 26- 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Collins et al. (US 2012/0090838) (“Collins” herein – provided by applicant)

Claim 23
Collins discloses a method of Enhanced Oil Recovery (EOR) from an oil reservoir by CO2 flooding, comprising:
	producing a well stream from the reservoir;
	separating the well stream into a liquid phase and a first gas phase with a first gas/liquid separator;
	reducing the pressure of the liquid phase to release a second gas phase and  
separating this second gas phase from the liquid phase with a second gas/liquid separator; combining the first and second gas phases into a combined gas phase; 
 	cooling the combined gas phase with a first cooler;
	compressing the combined gas phase into an injection stream with a first compressor; and injecting the injection stream into the reservoir. [0012-0018; 0028; 0057; 0069]
	It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish from the prior art.  Additionally, were the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art, does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)

Claim 24
Collins discloses a method as claimed in claim 23, when the first gas phase and the second gas phase each comprise both CO2 and hydrocarbon gas; the first gas phase and second gas phase further optionally comprising water vapour. [0012; 0046]

Claim 26
Collins discloses a method as claimed in claim 24, further comprising mixing an external source of CO2 into the injection stream prior to injecting the injection stream into the reservoir. [0017; 0024]

Claim 27
Collins discloses a method as claimed in claim 26, wherein the external source of C02 comprises liquid C02. [0016; 0027]

Claim 28
Collins discloses a method as in claim 27, wherein the injection stream into which the external source of CO2 is mixed comprises a gas phase, and wherein the step of mixing the external source of C02 into the injection stream causes the gas phase of the injection stream to at least partially condense or dissolve in the external source of liquid C02. [0027]

Claim 29
Collins discloses a method as claimed in claim 26,  wherein the method further comprises cooling the injection stream with a second cooler, preferably by active cooling, either before or after the external source of C02 is mixed into the injection stream; wherein preferably this cooling step condenses at least part of a gas phase in the injection stream. [0055]

Claim 30
Collins discloses a method as claimed in claim 23, where the well stream is choked to a pre-defined pressure prior to separating the well stream into a liquid phase and a first gas phase. [0055]

Claim 31
Collins discloses a method as claimed in claim 23, wherein prior to separating the well stream into a liquid phase and a first gas phase, the well stream is heated, preferably via a heat exchanger. [0055]

Claim 32
Collins discloses a method as claimed in claim 23, wherein the oil reservoir is an offshore reservoir. [0040]

Claim 33
Collins discloses a method as claimed in claim 32, wherein the method is carried out subsea;
	or wherein the step of separating the well stream into a liquid phase and a first gas phase are carried out subsea, and subsequent steps are carried out above the sea, preferably on a platform or floater;
	or wherein at least the following steps are carried out above the sea, preferably on a platform or floater:
	separating the well stream into a liquid phase and a first gas phase with a first gas/liquid separator;
reducing the pressure of the liquid phase to release a second gas phase and separating this second gas phase from the liquid phase with a second gas/liquid separator; combining the first and second gas phases into a combined gas phase; cooling the combined gas phase with a first cooler; and
	compressing the combined gas phase into an injection stream with a first compressor. [0047; 0053]

Claim 34
Collins discloses a method as claimed in claim 23, wherein the liquid phase is transported to an oil processing facility through carbon steel piping; preferably wherein a film forming corrosion inhibitor is injected into the liquid phase. [0053]

Claim 35
Collins discloses a method as claimed in claim 23. wherein the second gas phase is cooled by a third cooler and then compressed prior to being combined with the first gas phase; optionally wherein the second gas phase is compressed by one compressor or two compressors arranged in series. [0053-0055]

Claim 36
Collins discloses a method as claimed in claim 35, wherein after compressing the second gas phase, part of the compressed second gas phase forms an anti-surge flow which is directed into the second gas phase downstream the second gas/liquid separator and upstream the third cooler. [0055]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, as applied to claims 23 and 65 above, and further in view of Noelkleby et al. (US 2018/0002623 A1) (“Noelkleby” herein).

Claim 25
Collins discloses a method as claimed in claim 23.  Collins however does not explicitly discloses where the first cooler is an active cooler; and/or wherein the first compressor is a liquid tolerant compressor. 
	Noelkleby teaches the above limitation (See paragraph 0063 →Noelkleby teaches this limitation in that The cooler 7 may be arranged with several parallel tubings utilizing the ambient seawater as cooling medium. The cooler can also be equipped with an active control if an accurate temperature control and cooling is required for the stream 3B.) for the purpose of accurately controlling the required temperature. [0063]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Collins, with the above limitation, as taught by Noelkleby, in order to accurately controlling the required temperature. [0063]

Claim 37, 65,  and 67-72 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, as applied to claims 23 above, and further in view of Saponja et al. (US 2015/0267523 A1) (“Saponja” herein)

Claim 37
Collins discloses a method as claimed in claim 23.  Collins does not explicitly discloses, wherein the pressure of the second gas phase is increased by an ejector prior to being combined with the first gas phase separated by the first gas/liquid separator; preferably wherein the ejector is powered by motive gas flow from downstream the first compressor. 
	Saponja teaches the above limitation (See paragraphs 0058-0059 →Saponja teaches this limitation in that FIG. 2 is a schematic illustration of an eductor (or ejector) of an embodiment of a system of the present disclosure; and FIG. 3 is a pressure profile of the eductor (or ejector) of FIG. 2, while motive fluid is being conducted through the inductor to induce flow of another fluid through the suction inlet.) for the purpose of  generate a suction pressure by motive fluid being conducted through the eductor, the suction pressure being sufficient to induce flow of the produced formation fluid into the suction inlet  and  mixing of the introduced formation fluid with the high pressure motive fluid within the eductor to produce a fluid mixture [0010-0011]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Collins with the above limitation, as taught by Saponja, in order to produce a fluid mixture.

Claim are rejected under 35 U.S.C. 103 as being unpatentable over Collins, and further in view of Saponja et al. (US 2015/0267523 A1) (“Saponja” herein)

Claim 65
Collins discloses, as best understood based on the indefiniteness above, an enhanced oil recovery system, comprising: 
a producer arranged to produce a well stream from a reservoir;
	a first gas/liquid separator arranged to separate the well stream into a liquid phase and a gas phase;
	a second gas/liquid separator arranged to separate the second gas phase from the liquid phase;
	piping or a mixer arranged to combine or mix the first and second gas phases into a combined gas phase;
 	a first cooler arranged to cool the combined gas phase;
	a first compressor arranged to compress the combined gas phase into an injection stream; and
	injection piping arranged to inject the injection stream into the reservoir.
[0012-0018; 0028; 0033; 0047-0048; 0054-0057; 0069]
	It is elementary that the mere recitation of a newly discovered function or property, obviously possessed by things in the prior art, does not cause a claim drawn to distinguish from the prior art.  Additionally, were the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art, does not possess the characteristic relied on.  In re Swinehart, 169 USPQ 226 (CCPA 1971)
  	Collins however does not explicitly discloses a choke arranged to reduce the pressure of the liquid phase so as to release a second gas phase.
	Saponja teaches this limitation (See paragraph 0065 →Saponja teaches this limitation in that The gas-liquid separator 14 is fluidly coupled to the formation fluid conducting apparatus 12, such as, for example, via conduit 48, through a wellhead 22. In this respect, the gas-liquid separator is configured to receive the formation fluids being produced by the formation fluid conducting apparatus 12. In some embodiments, for example, the produced formation fluid may be subjected to intermediate processing prior to being supplied to the gas-liquid separator 14. In some embodiments, for example, the intermediate processing may be effected at a satellite battery, and may include separating of some of the liquid component from the produced formation fluids. In some embodiments, for example, the intermediate processing may include effecting a reduction in pressure of the produced formation fluids, such as by using a choke manifold system.) for the purpose of reducing pressure of the produced formation fluids. [0065]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Collins with the above limitation, as taught by Saponja, in order to reduce pressure of the formation fluids.

Claim 67
Collins discloses a system as claimed in claim 65, further comprising an external source of C02, preferably liquid CO2, and a mixer arranged to mix C02 from the external source of C02 with the injection stream. [0012; 0046]

Claim 68
Collins discloses a system as claimed in claim 67, further comprising a second cooler arranged upstream the mixer to cool the injection stream prior to mixing with the C02, or downstream the mixer to cool the injection stream after mixing with the C02; preferably wherein the second cooler is an active cooler. [0055]

Claim 69
Collins discloses a system as claimed in claim 65.  Collins does not explicitly discloses, further comprising a second choke arranged to choke the well stream upstream the first gas/liquid separator.
	Saponja teaches the above limitation (See paragraphs 0058-0059 →Saponja teaches this limitation in that FIG. 2 is a schematic illustration of an eductor (or ejector) of an embodiment of a system of the present disclosure; and FIG. 3 is a pressure profile of the eductor (or ejector) of FIG. 2, while motive fluid is being conducted through the inductor to induce flow of another fluid through the suction inlet.) for the purpose of  generate a suction pressure by motive fluid being conducted through the eductor, the suction pressure being sufficient to induce flow of the produced formation fluid into the suction inlet  and  mixing of the introduced formation fluid with the high pressure motive fluid within the eductor to produce a fluid mixture [0010-0011]


Claim 70
Collins discloses a system as claimed in claim 65, further comprising carbon steel piping arranged to transport the liquid phase to an oil processing facility. [0053]

Claim 71
Collins discloses a system as claimed in claim 65, further comprising a third cooler arranged downstream the second gas/liquid separator to cool the second gas phase, and a compressor arranged downstream the third cooler to compress the second gas phase. [0053-0055]

Claim 72
Collins discloses a system as claimed in claim 65.  Collins however does not explicitly discloses, further comprising an ejector arranged to increase the pressure of the second gas phase, preferably wherein the ejector is powered by motive gas flow from downstream the first compressor. (Same as Claim 37)

Claim 66 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, as applied to claim 65 above, and further in view of Noelkleby et al. (US 2018/0002623 A1) (“Noelkleby” herein).

Claim 66
Collins discloses a system as claimed in claim 65.  Collins however does not explicitly discloses wherein the first cooler is an active cooler and/or wherein the first compressor is a liquid tolerant compressor.  (Same as Claim 25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waycuilis (US 2004/0162452 A1) Stabilizing petroleum liquids for storage or transport teaches  a process is provided for stabilizing a petroleum liquid feed stream which contains a more volatile hydrocarbon portion, a less volatile hydrocarbon portion and water. The more volatile hydrocarbon portion of the petroleum liquid feed stream is reacted with the water in a fluidized bed heat exchanger to form a solid hydrate and a petroleum liquid product which contains the remaining less volatile hydrocarbon portion of the petroleum liquid feed stream, Donald et al. (US 8,066,067 B2) Apparatus and method for recovering fluids from a well and/or injecting fluids into a well teaches Methods and apparatus for diverting fluids either into or from a well are described. Some embodiments include a diverter conduit that is located in a bore of a tree, and Oelfke (US 9,732,675) Low emission power generation systems and methods teaches Methods and systems for CO.sub.2 separation for low emission power generation in combined-cycle power plants are provided. One system includes a gas turbine system that stoichiometrically combusts a fuel and an oxidant in the presence of a compressed recycle stream to provide mechanical power and a gaseous exhaust.